Citation Nr: 0015734	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-10 641A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the rating decision of May 1948 was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for psychiatric disability.

2.  Whether the rating decision of April 1986 was clearly and 
unmistakably erroneous in denying entitlement to a total 
disability rating on the basis of unemployability due to 
service-connected disabilities.

3.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1939 to 
September 1945; he was a prisoner of war (POW) of the 
Japanese government from May 1942 to March 1945.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The veteran appears to be raising the issue of entitlement to 
service connection for headaches, as a result of head trauma 
incurred as a POW.  Since this issue has not been adjudicated 
by the RO, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A May 1948 unappealed rating action denied service 
connection for psychiatric disability; evidence supporting 
the decision was then of record.

2.  An April 1986 unappealed rating action denied a total 
disability rating based on unemployability due to service-
connected disabilities (TR); evidence supporting the decision 
was then of record.

3.  The veteran's claim for service connection for a seizure 
disorder is not plausible.


CONCLUSIONS OF LAW

1.  The unappealed rating decision of May 1948 was not 
clearly and unmistakably erroneous in denying service 
connection for psychiatric disability.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (1999).

2.  The unappealed rating decision of April 1986 was not 
clearly and unmistakably erroneous in denying a TR.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error claims

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that clear and unmistakable error is 
the kind of error that "compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993).  A clear and unmistakable 
error is one in which either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)..

A.  The May 1948 rating action

A May 1948 unappealed rating decision denied service 
connection for psychiatric disability because a psychiatric 
disability was not incurred in or aggravated by service.  The 
veteran was notified of this action in June 1948 and did not 
appeal.

In May 1948, service connection connoted many factors, but 
basically, it meant that the facts, shown by evidence, 
established that a particular disease or injury resulting in 
disability had been incurred coincident with service in the 
Armed Forces, or if preexisting such service, had been 
aggravated therein.  38 C.F.R. § 2.1066 (1948).

Evidence on file at the time of the May 1948 rating decision 
consisted of the veteran's service medical records, a VA 
compensation examination report dated in January 1947, and a 
VA hospital report dated in April and May 1948.

According to service medical records dated in March 1945, the 
veteran had been a POW of the Japanese government for almost 
three years.  He complained in March 1945 of chest pain, pain 
in his left leg, mental loss of his train of thought, and 
malnutrition.  He indicated that he had been hit on the chest 
with a rifle butt while a POW.  A neuropsychiatric 
examination in March 1945 was essentially negative.  
Discharge psychiatric examination in September 1945 was 
normal.  There were no psychiatric complaints or findings on 
VA examination in January 1947, at which time chronic 
bronchitis and chronic pleurisy were diagnosed.  

It was noted on VA hospitalization from April to May 1948 
that the veteran had been a POW for 32 months, during which 
time he had practically been on a starvation diet and had 
contracted pneumonia twice.  The veteran complained of almost 
nightly anxiety dreams that usually related to battle 
experiences.  During hospitalization, the veteran related 
several horrible experiences that had occurred while he was a 
POW.  On neuropsychiatric consultation, anxiety reaction was 
diagnosed.  It was noted that the psychiatrist felt that the 
immediate precipitating cause of the veteran's anxiety 
reaction was the anticipated birth of his child.  The 
discharge diagnoses included anxiety reaction manifested by 
headache, tremors, perspiration, and battle dreams.  

Although the veteran had been a POW for approximately 32 
months during World War II, psychiatric examinations in March 
1945 and on discharge examination in September 1945 were 
normal.  Additionally, there were no psychiatric complaints, 
findings, or diagnosis on VA examination in January 1947.  
While it was noted during VA hospitalization from April to 
May 1948 that the veteran had had anxiety dreams almost 
nightly related to battle experiences, and an anxiety 
reaction was diagnosed on neuropsychiatric consultation 
during hospitalization, this hospital report is insufficient 
to warrant the conclusion that the May 1948 rating decision 
was clearly and unmistakably erroneous because the fact that 
there was any evidence pointing to the conclusion that the 
veteran did not have a psychoneurosis attributable to service 
precludes a finding of the existence of clear and 
unmistakable error.  As a matter of law, clear and 
unmistakable error must be undebatable and cannot exist where 
the determination involves the weighing and evaluation of 
evidence.  This is not a case in which either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Therefore, the Board 
finds that the May 1948 denial of service connection for 
psychiatric disability was not clearly and unmistakable 
erroneous.

B.  The April 1986 rating action

An April 1986 unappealed rating decision denied entitlement 
to a TR because it was concluded that the veteran's service-
connected disabilities were not severe enough to preclude him 
from obtaining and maintaining any form of substantially 
gainful employment consistent with his education and 
industrial background.  The veteran was notified of this 
action later in April 1986 and he did not appeal.  At the 
time of the rating decision, the veteran was service 
connected for PTSD, 50 percent disabling; chronic bronchitis, 
30 percent disabling; residuals of malaria, zero percent 
disabling; and residual pellagra scars of the hands and feet, 
zero percent disabling.  His combined rating was 70 percent 
disabling.  It was reported in the veteran's January 1986 TR 
application that he had completed the tenth grade and had 
worked as a press room helper; he lasted worked full time in 
June 1978.

In April 1986, a TR was granted when a veteran had service-
connected disability or disabilities that were severe enough, 
in light of his educational background and employment 
history, to render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1986).

Evidence on file at the time of the April 1986 rating 
decision consisted of the veteran's service medical records, 
VA compensation examination reports dated from January 1947 
to March 1986, VA hospital reports dated in April 1948 and 
December 1960, private medical reports dated from January 
1949 to October 1983, VA outpatient records dated from 1983 
to 1986, and statements and other information submitted by 
the veteran.

On VA examination in April 1982, the veteran's complaints 
included psychiatric disability and fibrosis of the lungs.  
No abnormality was found on examination of the respiratory 
system.  It was noted on special psychiatric evaluation in 
April 1982 that the veteran had retired from his job in 1978 
because the company demanded a certain quota and he got tired 
of it.  He said that he slept well and that his appetite was 
good but that he sometimes got "shook up," got nervous when 
he drove, and felt an "explosion" inside his head.  He was 
taking medication for his psychiatric problem, which helped.  
On mental status examination, the veteran was coherent and 
relevant with no overt delusions or hallucinations.  He was 
oriented and his judgment and insight were fair.  He reported 
periodic anxiety spells; he denied feeling depressed.  The 
diagnosis was generalized anxiety disorder, chronic.  

April 1982 chest X-rays showed slight pulmonary emphysema and 
a small pericardial pleural adhesion at the left lower 
cardiac border.  The general examination diagnoses in April 
1982 were residuals of bronchitis with small pleural adhesion 
at the left lower cardiac border, no residuals of 
malnutrition, and no residuals of pellagra.

VA outpatient records from December 1983 to January 1986 
reveal a diagnosis of PTSD in December 1983 and of severe 
anxiety in January 1984.  Records dated in 1985 indicate that 
the veteran was coping well.  
On VA disability evaluation in March 1986, the veteran 
indicated that his nervous condition was getting worse and 
that he had chest pains and shortness of breath.  No 
abnormality was found on examination of the respiratory 
system.  No scars were noted on the veteran's hands and feet 
on skin examination.  

On special VA neuropsychiatric examination in March 1986, the 
veteran complained of being withdrawn from others, of being 
irritable and depressed most of the time, of trouble 
concentrating at times, of being hyperalert, and of being 
easily angered.  He said that he had retired from work in 
1978 because of nervousness.  On mental status examination, 
the veteran's affect was appropriately related to trauma.  He 
appeared chronically moderately depressed, and his speech was 
pressured at times.  Memory and orientation were intact, 
except that recent memory was affected by lack of 
concentration at times.  Judgment and insight were considered 
good.  The diagnosis was PTSD related to POW experiences.

According to a March 1986 chest X-ray report, there was 
slight linear pulmonary fibrosis involving the left upper 
lung field, slight pulmonary emphysema in the left lung 
field, and a small pericardial pleural adhesion at the left 
lower cardiac border.  The general examination diagnoses in 
March 1986 were bronchitis with pulmonary fibrosis, left; 
history of malaria, nonrecurrent; and pellagra with scar 
residuals, none observed grossly.

While the evidence on file in April 1986 shows that the 
veteran was having some problems with his service-connected 
bronchitis and his PTSD, as reflected by the percentages 
assigned to the disabilities, there was no medical evidence 
then of record specifically indicating that the veteran was 
unemployable due to his service-connected disabilities.  VA 
examinations in April 1982 and March 1986 did not reveal any 
significant respiratory abnormality, with chest X-rays 
showing only slight pulmonary fibrosis and emphysema.  On VA 
psychiatric evaluation in April 1982, the veteran reported 
only periodic anxiety spells and denied feeling depressed; he 
was considered coherent, relevant, and oriented.  While his 
anxiety was considered severe in January 1984, he was coping 
well in 1985.  When seen in March 1986, the veteran was 
described as moderately depressed with good insight and 
judgment and generally intact memory and orientation.  This 
issue is similar to the above issue in that that there was 
evidence on file in April 1986 pointing to the conclusion 
that the veteran was not precluded from substantially gainful 
employment due to his service-connected disabilities, which 
precludes a finding of the existence of clear and 
unmistakable error.  Consequently, the Board finds that the 
April 1986 rating decision was not clearly and unmistakably 
erroneous.  

II.  Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including epilepsy, when shown to a degree of 10 percent 
within a year of service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Seizure 
disorder is not a disorder subject to presumptive service 
connection on the basis of a veteran's status as a former 
prisoner of war.  See 38 C.F.R. § 3.309(c) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Although the veteran's service medical records reveal that, 
when seen in March 1945, he had been a POW of the Japanese 
government for almost three years and had had problems with 
loss of his train of thought and with malnutrition, these 
records do not contain complaints, findings, or a diagnosis 
of a seizure disorder.

No pertinent complaint, abnormal finding, or diagnosis was 
noted on VA examination in January 1947.  The discharge 
diagnosis on VA hospitalization in April 1948 included 
anxiety reaction manifested by headache.  A medical summary 
received by VA in March 1951, provides the results of a VA 
neuropsychiatric examination performed during hospitalization 
in April 1948.  It reveals that the veteran's complaints 
included headaches of five weeks duration; an anxiety 
reaction was diagnosed.  

According to an October 1983 statement from Escarlito U. 
Sevilla, M.D., he had been seeing the veteran since August 
1982 when the veteran had a sudden episode of vertigo with 
diaphoresis, weakness, and nausea; the dizziness lasted about 
15 minutes.  The diagnosis was dizziness, non-vestibular 
peripheral in origin.

VA outpatient records dated in January 1984 indicate that the 
veteran was having recurrent episodes of dizzy spells.  Mixed 
organic brain syndrome was diagnosed.  It was noted that the 
veteran suffered head trauma due to beatings while a POW and 
that he complained of "head explosions."  The impression 
was severe anxiety, no neurological deficit noted.  It was 
noted in February 1984 that the veteran reported a 25 year 
history of headaches.  While hospitalized at a VA hospital in 
October 1989, a CT scan of the head showed white matter 
changes in the periventricular area.  VA outpatient records 
dated in February 1992 reveal a notation of probable temporal 
nocturnal seizures, never documented.  The veteran noted 
headaches secondary to neck pain during hospitalization for 
low back pain in December 1992.

Although there is a February 1992 diagnosis of probable 
temporal nocturnal seizures, the etiology of the seizure 
disorder was not identified.  There is no other medical 
evidence of record showing that the veteran has been found to 
have a seizure disorder.  Although the veteran contends that 
he has a seizure disorder due to service, the veteran, as a 
lay person, is not qualified to provide medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Since there is no medical evidence of record 
suggesting the presence of a seizure disorder within one year 
of the veteran's discharge from service or suggesting that 
any current seizure disorder is etiologically related to 
service, the Board must conclude that the veteran's claim is 
not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
the disability noted above.  Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).


ORDER

The appeal with respect to whether the May 1948 unappealed 
rating decision denying entitlement to service connection for 
psychiatric disability was clearly and unmistakably erroneous 
is denied.  

The appeal with respect to whether the April 1986 unappealed 
rating decision denying entitlement to a TR was clearly and 
unmistakably erroneous is denied.

Service connection for a seizure disorder is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

